Case 19-23046-GLT        Doc 31    Filed 09/18/19 Entered 09/18/19 15:45:07            FILEDMain
                                                                                       Desc
                                   Document     Page 1 of 2                            9/18/19 2:28 pm
                                                                                       CLERK
                                                                                       U.S. BANKRUPTCY
                                                                                       COURT - :'3$
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                              )      Case No.: 19-23046-GLT
 LEE W. PILLAR,                                      )      Chapter 13
                       Debtor                        )
 LEE W. PILLAR,                                      )      Document No.:
                       Movant                        )
 v.                                                  )
 ALLY FINANCIAL, CAVALRY PORTFOLIO                   )      Hearing Date:
 SERVICES, CAVALRY SPV 1 LLC,                        )      October 8, 2019, at 10:30 a.m.
 COMENITY BANK/BUCKLE                                )
 DUQUESNE LIGHT COMPANY,                             )
 EASTERN REVENUE INC., HUNTINGTON                    )
 BANK, LAW OFFICES OF MITCHELL                       )      Related to Docket No. 19
 BLUHM, M&T BANK, MIDLAND                            )
 FUNDING LLC, PRA RECEIVABLES                        )
 MANAGEMENT LLC, PENNSYLVANIA                        )
 DEPARTMENT OF REVENUE, STATE                        )
 FARM INSURANCE, SYNCB/CARE CREDIT,                  )
 SYNCB/JCPENNEY, SYNCB/LOWES,                        )
 SYNCHRONY BANK, TRANSWORLD                          )
 SYSTEMS, VERIZON WIRELESS, XFINITY,                 )
 OFFICE OF THE UNITED STATES                         )
 TRUSTEE, and RONDA J. WINNECOUR,                    )
 CHAPTER 13 TRUSTEE,                                 )
                           Respondents.              )

                        ORDER EMPLOYING SPECIAL COUNSEL

       AND NOW, this _______18th Dayday   of _____________________________, 2019, upon
                                      of September,
consideration of the Debtor’s APPLICATION FOR APPROVAL OF JOHN J. ZAGARI,
ESQ., AND ZAGARI LAW OFFICE AS SPECIAL COUNSEL FOR THE DEBTOR filed at
           19 (the “Application”), it is hereby ORDERED, ADJUDGED and DECREED as
Doc. No. _____
follows:

        (1)    The Application is approved as of the date the Application was filed.

         (2)     John J. Zagari, Esquire, and Zagari Law Office, 428 Forbes Avenue, Suite 1801,
 Pittsburgh, Pennsylvania 15219, is/are hereby appointed as Personal Injury Attorneys for the
 Debtor pursuant to the terms (including compensation terms) described in the Fee Agreement
 attached to the above-referenced Motion/Application for the limited purpose of acting as attorney
 in connection with the interest of the Estate/Debtor in prosecuting a claim against Ben Welch
 giving rise to Debtor’s personal injury claims as referenced in the foregoing Motion/Application,
 provided however, no settlement of any claim is to occur without prior Court Order after notice
 and hearing.
Case 19-23046-GLT       Doc 31    Filed 09/18/19 Entered 09/18/19 15:45:07             Desc Main
                                  Document     Page 2 of 2




       (3)     Professional persons or entities performing services in this case are advised
Special Counsel for the Estate/Debtor pursuant to the terms (including compensation terms)
described in the Fee Agreement attached to the above referenced Motion/Application for the
limited purpose of acting as attorney in connection with the interest of the Estate/Debtors in
prosecuting Debtor’s personal injury claims as referenced in the foregoing Motion/Application;
provided, however, no settlement of any claim is to occur without prior Court Order after notice
and hearing.

         (4)    Professional persons or entities performing services in the above case are advised
that approval of fees for professional services will be based not only on the amount involved and
the results accomplished, but other factors as well including: the time and labor reasonably
required by counsel, the novelty and difficulty of the issues presented, the skill requisite to
perform the legal service properly, the preclusion of other employment due to acceptance of this
case, the customary fee, whether the fee is fixed or contingent, the time limitations imposed by
the client or the circumstances, the experience, reputation and ability of the attorneys involved,
the undesirability of the case, the nature and length of the professional relationship with the
client, and, awards in similar cases.

        (5)     Approval of any application for appointment of counsel in which certain hourly
rates/compensation terms are stated for various professionals is not an agreement by the Court to
allow fees at the requested hourly rates or compensation terms. Final compensation, awarded
only after notice and hearing, may be more or less than the requested hourly rates/compensation
terms based on application of the above-mentioned factors in granting approval by Court Order.

        (6)    Applicant shall serve this Order on all interested parties and file a certificate of
service.


                                              _____________________________________
                                             ___
                                               __________
                                                       _ _______________
                                                                      _____________________
                                                                                     _    ___
                                              Honorable
                                              Honorab        Gregory
                                                       bllee G             Taddonio
                                                               regory L. Tad  ad
                                                                               ddo
                                                                                doni
                                                                                   no
                                              United S States
                                                         t tes Bankruptcy Judge
                                                         ta

Case Administrator to mail to:
      Debtor: Lee W. Pillar
      Counsel: Joan Shinavski, Esquire




                         (17(5('BY DEFAULT
